DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Response to Amendment
Applicant’s amendments of claims 1, 7, and 22 and the addition of claim 25 in the response filed January 7, 2022 are acknowledged by the Examiner.
	Claims 1-8, 10-12, and 16-25 are pending in the current action.
Response to Arguments
Applicant's arguments filed January 7, 2022, have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the rod of Frazier et al not being directly in contact with the tongue advancer) are not recited in the rejected claim as argued.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as currently presented do not positively claim the feature, only that the device is capable of such a feature. The device of Frazier et al is capable of such a feature due to the rod structure.
In response to applicant's argument that the rod of Frazier et al not being directly in contact with the tongue advancer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the art of Frazier does not have a pulling force, however, Frazier is not relied upon for this feature. Mulhollan et al teaches the claimed feature, and the combined device meets the claim limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al (US 2008/0208265) in view of Mulhollan et al (US 4614187).
With respect to claim 1, Frazier et al discloses A connection rod for a tongue manipulation device system (Fig 71F, Fig 70B, connection rod 854, manipulation system shown in Fig 70B), the connection rod comprising: a first coupling part configured to directly couple the distal end of the connection rod to a tongue advancer (Fig 70B, Fig 71G, first coupling part 880/882 direct contact with tongue anchor 800 tether 830, depending on the shape of the tongue manipulator the device would be capable of directly contacting the manipulator, interpreted as part of the tongue advancer system [0124]; further the tongue anchor is not directly claimed so the claimed phrase is being treated as a functional limitation; that is, that the structure of the coupling part of the apparatus is capable of being attached to a tongue advancer.  As set forth in MPEP 2173.05(g). Thus as the first coupling part 880/882 the structure meets the functional limitation); and a second coupling part configured to couple a proximal end of the connection rod to an implant tool or a removal tool (Fig 70B, second part is body member of 860/862/861 adjacent removal tool 848), wherein the connection rod is configured. . . such that the tongue advancer is configured to be retracted within the implant tool or removal tool respectively ([0237], connection rod detailed to aid in the tongue system retraction thus transmits the pulling forces from the tool of the manipulation system), and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer ([0237], connection rod 854 is hollow as shown in Fig 70E thus is capable of receiving an unclaimed tongue advancer depending on the advancer structure), and a tongue advancer tether attached to the tongue advancer, at least partially within itself (Fig 70B, connection rod 854 shown capable of receiving a tether 830).

Mulhollan et al teaches an analogous implanted system (Fig 6) having a connection rod 32 directly contacting the implanted member 46 (Fig 6), and an implant/removal tool 62 (Fig 4), wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool 62 directly to the implanted member 46 such that the implanted member is configured to be retracted within the implant tool or removal tool respectively (Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and connection member of Frazier to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).
With respect to claim 10, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 1, further comprising: a removal sleeve comprising the first coupling part configured to couple the distal end of the connection rod to the tongue advancer (Frazier et al Fig 70B, sleeve 854 between ends, removable relative to the other members of the manipulation system); and 4a removal adaptor comprising the second coupling part configured to couple the proximal end of the connection rod to the removal tool (Frazier et al Fig 70B, removable adapter 861 to connect with tool 848), wherein a proximal end of the removal sleeve is coupled to a distal end of the removal adaptor to form the connection rod (Frazier et al Fig 70B). 
With respect to claim 16, Frazier et al discloses A connection rod for a tongue manipulation device system (Fig 71F, connection rod 854), the connection rod comprising: a first coupling part configured to couple the distal end of the connection rod to a tongue advancer (Fig 70B, first coupling part 880/882); a second coupling part configured to couple the proximal end of the connection rod to an implant tool or a removal tool (Fig 70B, second part is body member of 845), and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer, and a tongue advancer tether attached to the tongue advancer, at least partially within itself ([0237], connection rod 854 is hollow 
Frazier et al is silent on wherein the second coupling part comprises a friction surface configured to be gripped within the implant tool by a suitable friction wheel that prevents the connection rod from 4exiting or leaving the implant tool via only frictional forces and provides a ratchet mechanism for providing a tension or pulling force from the implant tool, wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool to the tongue advancer such that the tongue advancer is configured to be retracted within the implant tool or removal tool respectively. 
Mulhollan et al teaches an analogous extraction device having a connection member 30 for removing an implanted device 46, the connection member having a first coupling part 44/38/34, a body 32, and a second coupling part that comprises a plurality of profiled grooves 48 which are an example of a friction surface which are configured to be gripped within the implant tool by a suitable friction wheel (Fig 3, grooves 48 interact with hook 90, but are capable of interacting with an unclaimed wheel member directly or indirectly) that prevents the connection rod from exiting or leaving the implant tool via only frictional forces and provides a ratchet mechanism for providing a tension or pulling force from the implant tool (Fig 2, Fig 4, Fig 3), wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool to the tongue advancer such that the tongue advancer is configured to be retracted within the implant tool or removal tool respectively (Fig 6 shows pulling force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and connection member of Frazier to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).
With respect to claim 24, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 16, further comprising: a removal sleeve comprising the first coupling part configured to couple the distal end of the connection rod to the tongue advancer (Frazier et al Fig 70B, sleeve 854 between ends); and a removal adaptor comprising the second coupling part configured to couple the proximal end of the connection rod to the removal tool (Frazier et al Fig 70B, removable adapter 861 to connect with tool 
With respect to claim 25, Frazier et al/Mulhollan et al disclose The connection rod as claimed in claim 1, and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer, and a tongue advancer tether attached to the tongue advancer, at least partially within itself (Fig 70D, Fig 71A, connection rod 856 is hollow and shown to receive a tether, thus depending on the shape of the tongue advancer the rod would be capable of receiving the tether and attached tongue advancer).
Frazier is silent on wherein the second coupling part comprises a plurality of profiled grooves, each profiled groove extending circumferentially around the connection rod in a plane perpendicular to a longitudinal axis of the connection rod and being configured to interact with at least one hook or gearwheel to provide a ratchet mechanism for providing a tension or pulling force from the implant tool.
Mulhollan et al further teaches an analogous extraction device having a connection member 30 for removing an implanted device 46, the connection member having a first coupling part 44/38/34, a body 32, and a second coupling part that comprises a plurality of profiled grooves 48 each profiled groove extending circumferentially around the connection rod in a plane perpendicular to a longitudinal axis of the connection rod (Fig 3, grooves 48 interact with hook 90, but are capable of interacting with an unclaimed wheel member directly or indirectly) and being configured to interact with at least one hook or gearwheel to provide a ratchet mechanism for providing a tension or pulling force from the implant tool (Fig 3, grooves 48 interact with hook 90, but are capable of interacting with an unclaimed wheel member directly or indirectly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and connection member of Frazier to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).


Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al/Mulhollan et al as applied to claim 1 above, and further in view of Domingo et al (US 2007/0186933).
With respect to claim 2, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 1.
Frazier et al/Mulhollan et al is silent on wherein the first coupling part comprises a screw thread configured to couple to an associated tongue advancer screw thread. 
Domingo et al teaches an analogous implant connection system wherein the first coupling part comprises a screw thread configured to couple to an associated tongue advancer screw thread (Fig 36-38, screw threads 132/130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Frazier et al/Mulhollan et al to be the screw thread as taught buy Domingo et al in order to better secure the implant to the removal device as is taught to be a known alternative (Domingo et al [0089]).
With respect to claim 3, Frazier et al/Mulhollan et al/Domingo et al discloses The connection rod as claimed in claim 2, wherein the screw thread is one of: an internal screw thread; or an external screw thread (Domingo et al [0089], internal screw threads 132 on the coupling part). 
With respect to claim 4, Frazier et al/Mulhollan et al/Domingo et al discloses The connection rod as claimed in claim 2, wherein the screw thread is a partially executed screw thread (Domingo et al Fig 36-38, as the screw thread 132 does not extend fully down the shaft 134 it is interpreted as a partially executed screw thread).3 
With respect to claim 17, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 16.  
Frazier et al/Mulhollan et al is silent on wherein the first coupling part comprises a screw thread configured to couple to an associated tongue advancer screw thread. 
Domingo et al teaches an analogous implant connection system wherein the first coupling part comprises a screw thread configured to couple to an associated tongue advancer screw thread (Fig 36-38, screw threads 132/130).

With respect to claim 18, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 17, wherein the screw thread is one of: an internal screw thread; or an external screw thread (Domingo et al [0089], internal screw threads 132 on the coupling part).  
With respect to claim 19, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 17, wherein the screw thread is a partially executed screw thread (Domingo et al Fig 36-38, as the screw thread 132 does not extend fully down the shaft 134 it is interpreted as a partially executed screw thread).  

Claims 5-8, 11-12, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al/Mulhollan et al as applied to claim 1 above, and further in view of Forde et al (US 2002/0055767).
With respect to claim 5, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 1.
Frazier et al/Mulhollan et al is silent on wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer.
Forde et al teaches an analogous implant retrieval system (analogous to the needle hole threader as taught by Frazier) wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer (Fig 1, clamps 30/34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Frazier et al/Mulhollan et al to be the clamps as taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 6, Frazier et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 5, wherein the clamp comprises at least one clamping element comprising a clamping 
With respect to claim 7, Frazier et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 6, wherein the connection rod is configured to be located within a hollow tube with a profiled inner surface such that as the hollow tube is moved in a distal direction over the connection rod (Frazier Fig 71G, hollow tube 846), the profiled inner surface moves the clamping profiled inner surface element to clamp on a tongue advancer groove(Forde et al [0028], outer sheath 18 moves clamps 30/34). 
With respect to claim 8, Frazier et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 5, wherein the clamp comprises a protrusion configured to contact a tongue advancer proximal end when the clamp is located in a position to clamp the tongue advancer (Forde et al Fig 3, protrusion 34). 
With respect to claim 11, Frazier et al/Mulhollan et al discloses A tongue advancer implant assembly or a tongue advancer removal assembly for insertion into a respective implant tool or removal tool, the implant assembly or removal assembly comprising: a connection rod as claimed in claim 1 (Frazier et al Fig 70B); and a tongue advancer, for a tongue manipulation system (Frazier et al Fig 71B, tongue advancer 800), the tongue advancer comprising: an at least one tongue advancer finger configured to be deployed by unfolding, to locate the tongue advancer (Frazier et al Fig 63B, fingers 802). 
Frazier et al/Mulhollan et al is silent on connection rod coupling configured to couple the tongue advancer to a distal end of the connection rod.
Forde et al teaches an analogous implant with connection rod coupling configured to couple the tongue advancer to a distal end of the connection rod (Fig 3, coupling 40/43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Frazier et al/Mulhollan et al to be the clamps/coupling members as taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 12, Frazier et al/Mulhollan et al/Forde et al discloses The tongue advancer implant assembly or a tongue advancer removal assembly as claimed in claim 11 wherein the connection rod coupling of the tongue advancer comprises at least one of: a screw thread configured to couple the tongue advancer to a connection rod by a connection rod screw thread; a groove configured to couple the tongue advancer to a connection rod by a connection rod clamping element; a ball-shaped proximal end configured to couple the tongue advancer to a connection rod by a connection rod clamping element (Forde Fig 3, grooves 40 and clamps 30/34).
With respect to claim 20, Frazier et al/Mulhollan et al discloses The connection rod as claimed in claim 16.  
Frazier et al/Mulhollan et al is silent on wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer.
Forde et al teaches an analogous implant retrieval system (analogous to the needle hole threader as taught by Frazier) wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer (Fig 1, clamps 30/34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Frazier et al/Mulhollan et al to be the clamps as taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 21, Frazier et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 20, wherein the clamp comprises at least one clamping element comprising a clamping profiled inner surface element configured to clamp the tongue advancer (Forde et al Fig 1, inner members 30/34, inner relative to the members 40 and the channel 18).  
With respect to claim 22, Frazier et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 21, wherein the connection rod configured to be located within a hollow tube with a profiled inner surface such that as the hollow tube is moved in a distal direction over the connection rod, the profiled inner surface moves the clamping profiled inner surface element to clamp on a tongue advancer groove (Frazier Fig 71G, hollow tube 846) (Forde et al [0028], outer sheath 18 moves clamps 30/34). 
With respect to claim 23, Frazier et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 20, wherein the clamp comprises a protrusion configured to contact a tongue advancer proximal end when the clamp is located in a position to clamp the tongue advancer (Forde et al Fig 3, protrusion 34).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM BAKER/Examiner, Art Unit 3786